ACCEPTED
                                                                                                05-14-00874-CV
                                                                                     FIFTH COURT OF APPEALS
                                                                                                DALLAS, TEXAS
                                                                                          5/18/2015 10:26:54 AM
                                                                                                     LISA MATZ
                                                                                                         CLERK

                                       NO. 05-14-00874-CV

                                                                              FILED IN
                                IN THE COURT OF APPEALS                5th COURT OF APPEALS
                                                                            DALLAS, TEXAS
                                                                       5/18/2015 10:26:54 AM
                         FOR THE FIFTH DISTRICT OF TEXAS
                                                                              LISA MATZ
                                                                                Clerk
                                           AT DALLAS


                                        HASSAN PARSA,

                                             Appellant,

                                                  v.

                                     VINCENT WALKER,

                                              Appellee.


                           On Appeal from Cause No. DC-13-11870
                       14th Judicial District Court, Dallas Couty, Texas
                               Hon. Eric Moyé, Judge Presiding


                    SECOND MOTION FOR EXTENSION OF TIME
                         TO FILE BRIEF OF APPELLANT


TO THE HONORABLE COURT OF APPEALS:

       COMES NOW, Appellant Hassan Parsa, respectfully moves this Honorable Court

for a second extension of time in which to file his brief, stating as follows:

       1.      The court below is the 14th District Court, Dallas County, Texas.

       2.      This is an appeal from an order dated June 9, 2014.

       3.      A notice of appeal was timely filed on July 3, 2014. The Clerk’s Record

was filed on August 5, 2014. The Reporter’s Record was filed July 25, 2014.


SECOND MOTION TO FOR EXTENSION OF TIME TO FILE BRIEF OF APPELLANT                   PAGE 1
       4.      By order dated August 25, 2014, this appeal was abated due to the

bankruptcy of Appellant. By order dated March 18, 2015, the stay was lifted by this

Court and Appellant’s brief was due to be filed April 15, 2015.

       5.      By Order dated April 15, 2015, pursuant to extension, Appellant’s Brief is

currently due to be filed with this Court on May 17, 2015.

       6.      It is impossible to adequately prepare the brief of Appellant in the current

time allowed. Although counsel for Appellant was counsel in the trial court, the delay

caused by the bankruptcy has caused the record to go cold, and it must be thoroughly re-

reviewed. Further, counsel’s spouse had surgery on March 30, 2015, leaving her

incapacitated for a period of two months. During this period counsel has also had to

prepare and file a Reply to Response to Petition for Review in the Supreme Court (filed

April 30, 2015) in Goodwin v. QuikTrip Corp., No. 14-1076. Counsel for Appellant

requests additional time to adequately prepare the brief of Appellant in the current time

allotted.

       7.      The extension sought in this motion is not sought solely for purposes of

delay, but only so that justice may be done.

       8.      Counsel for Appellee was asked if he opposed this motion on Thursday,

May 14, 2015. As of Monday, May 18, 2015, no response has been received.

       9.      An extension of thirty (30) days is sought by this motion.

       WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests

that the time in which he may file his Brief be extended to and including June 15, 2015,

and for such other and further relief to which he may be entitled at law or in equity.


SECOND MOTION TO FOR EXTENSION OF TIME TO FILE BRIEF OF APPELLANT                     PAGE 2
                                                       Respectfully submitted,



                                                      /s/ Mark Donheiser
                                                       RANDAL MATHIS
                                                       State Bar No. 13194300
                                                       MARK DONHEISER
                                                       State Bar No. 05974800
                                                       MATHIS & DONHEISER
                                                       1412 Main Street, Suite 2600
                                                       Dallas, TX 75202
                                                       Telephone: 214.303.1919
                                                       Facsimile: 214.303.0399

                                                       ATTORNEYS FOR HASSAN PARSA


                             CERTIFICATE OF CONFERENCE

       Counsel for Appellee, Jerrod David, has not responded to a May 14, 2015 request
for conference on this motion

       Signed this 18th day of May, 2015.



                                                    /s/ Mark Donheiser
                                                   MARK DONHEISER




SECOND MOTION TO FOR EXTENSION OF TIME TO FILE BRIEF OF APPELLANT                     PAGE 3
                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing document has

been forwarded to all other known counsel of record as listed below, via facsimile, in

accordance with the Texas Rules of Civil Procedure on this 18th day of May, 2015.

       Mr. Jerrod L. Davis
       Brady & Brady, PLLC
       6440 N. Central Expressway, Suite 610
       Dallas, Texas 75206


                                                    /s/ Mark Donheiser
                                                   MARK DONHEISER




SECOND MOTION TO FOR EXTENSION OF TIME TO FILE BRIEF OF APPELLANT                   PAGE 4